Citation Nr: 1211267	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  00-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a scar and scar tissue of the right groin. 

2.  Entitlement to an initial rating in excess of 10 percent for a scar and scar tissue of the left groin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1970 to July 1974.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2005, the appellant testified at a Board hearing at the RO.  In a January 2006 decision, the Board, inter alia, denied initial ratings in excess of 10 percent for scars and scar tissue of the right and left groin.

The appellant appealed the Board's January 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 memorandum decision, the Court vacated the portion of the Board's January 2006 decision denying initial ratings in excess of 10 percent for scars and scar tissue of the right and left groin, finding that the Board had failed to consider the "bilateral factor" under 38 C.F.R. § 4.26, an issue first raised by the appellant before the Court.  The Court remanded the matter to the Board for reconsideration.  The remaining portion of the Board's decision was affirmed.

In a September 2008 decision, the Board again denied initial ratings in excess of 10 percent for scars and scar tissue of the left and right groin, and further explained that the bilateral factor set forth in 38 C.F.R. § 4.26 was not for application.

The appellant again appealed the Board's decision to the Court.  In a February 2010 memorandum decision, the Court found, inter alia, that the Board's statement of reasons and bases in its September 2008 decision was inadequate.  The Court set aside the Board's September 2008 decision and remanded the matter "for further explanation, and perhaps further development."  Memorandum decision at page 5.

In light of the Court's memorandum decision, in November 2010, the Board remanded the matter to the RO via Appeals Management Center (AMC) in Washington, DC, for additional evidentiary development.  For the reasons set forth below, another remand of this matter is required.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

Additional issues

In its September 2008 decision, the Board, at the suggestion of the Court, referred the following issues to the RO for appropriate action:  (1) entitlement to an increased rating for a psychiatric disability; (2) entitlement to an increased disability rating for staphylococci infections with recurrent prostatitis and pain in the right kidney and lower abdominal area; (3) entitlement to an increased rating for postoperative bilateral inguinal hernias; (4) entitlement to service connection for a heart disability; (5) entitlement to service connection for an armpit lump with associated arm pain; (6) entitlement to service connection for chronic fatigue syndrome; (7) entitlement to special monthly compensation based on loss of use of a creative organ; (8) entitlement to service connection for a sperm cord disability; (9) entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for injury to the sperm cord resulting from surgeries at a VA facility; and (10) whether an April 2, 1976, rating decision assigning an initial noncompensable evaluation for bilateral inguinal hernias was clearly and unmistakably erroneous in failing to apply the bilateral factor.  

When the matter was returned to the Board following the Court's February 2010 memorandum decision setting aside its September 2008 decision, the record provided contained no indication that the referred issues had been addressed by the RO.  Thus, in its November 2010 remand to the RO via the AMC, the Board again referred these issues for appropriate action.  The Board also referred additional issues of entitlement to service connection for right and left leg disabilities, given concerns raised by the Court in its February 2010 memorandum decision.  See Memorandum decision at page 4-5 (noting that "[t]he issue is whether [the appellant's] hernial operations, and the complications therefrom, have damaged his ability to walk and, if so, whether that condition may be classified as an injury to the legs.").  

The AMC has now returned the matter to the Board following the completion of the additional evidentiary development ordered by the Board regarding the issues of entitlement to initial ratings in excess of 10 percent for scars and scar tissue of the right and left groin.

Since the Board last reviewed this case, the Board was provided access to the Virtual VA paperless file system.  A review of the appellant's Virtual VA file indicates that in May 2009 and September 2010 rating decisions, the RO (1) increased the rating for depressive disorder and anxiety disorder to 50 percent, effective September 9, 2008; (2) increased the rating for residuals of hernia repair secondary to infection due to staphylococcic organisms; recurrent prostatitis, pain in right kidney and lower abdominal area to 40 percent, effective September 9, 2008; (3) confirmed a noncompensable rating for bilateral postoperative inguinal hernia; (4) denied service connection for a spermatic cord disability; (5) denied special monthly compensation based on loss of use of a creative organ; (6) determined that the April 2, 1976, rating decision assigning an initial noncompensable evaluation for bilateral inguinal hernias was not clearly and unmistakably erroneous in failing to apply the bilateral factor; and (7) awarded a total rating based on individual unemployability due to service-connected disabilities, effective November 1, 2009.  In addition, the RO granted service connection for ilioinguinal nerve entrapment and assigned an initial 10 percent rating effective September 9, 2008, although it is unclear whether the RO awarded service connection for right or left ilioinguinal nerve entrapment.  

The record currently on appeal contains no indication that the appellant or his representative disagreed with any of the RO's determinations, including the effective dates or ratings assigned.  Thus, it appears that these issues are not in appellate status.  The record, however, also contains no indication that the RO addressed the remaining issues referred by the Board in its September 2008 decision, nor is there any indication that the RO addressed the additional issues referred by the Board in its November 2010 remand.  Inasmuch as these apparently outstanding issues have not yet been adjudicated by the RO, the Board does not have jurisdiction over them.  

Thus, the following issues are again referred to the RO for appropriate action:  (1) entitlement to service connection for a heart disability; (2) entitlement to service connection for an armpit lump with associated arm pain; (3) entitlement to service connection for chronic fatigue syndrome; and (4) entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for injury to the sperm cord resulting from surgeries at a VA facility; and (5) entitlement to service connection for right and left leg disabilities, claimed as damage to the inguinal ligaments resulting in difficulty walking.  


REMAND

As a preliminary matter, the Board notes that prior to adjudicating some of the issues referred by the Board in its September 2008 decision, the RO conducted additional evidentiary development, including obtaining VA medical examinations in December 2008.  According to the appellant's Virtual VA file, these examination reports contain findings relevant to the issues on appeal.  It does not appear that the AMC considered this evidence in readjudicating the claims on appeal.  In that regard, the January 2012 Supplemental Statement of the Case contains no reference to the evidence contained in the Virtual VA file.  To avoid prejudice to the appellant, this additional evidence must be considered on remand.  See 38 C.F.R. § 19.9, 20.1304 (2011); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the Board notes that pursuant to its November 2010 remand instructions, the appellant underwent VA medical examination in January 2011.  The examiner's findings, however, provide an insufficient basis to address the additional issues raised by the Court in its February 2010 memorandum decision, particularly whether the appellant's right and left groin scarring would merit a higher rating under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (providing that scars may rated "on limitation of function of affected part").  Under these circumstances, another remand is necessary.  

Finally, the Board finds that given the concerns raised by the Court in its February 2010 memorandum decision, the issues of entitlement to service connection for right and left leg disabilities, claimed as damage to the inguinal ligaments resulting in difficulty walking, may be inextricably with the issues now on appeal.  Thus, these outstanding issues must be considered on remand.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001) (holding that where the facts underlying two claims are "intimately connected," the interests of judicial economy and of avoiding piecemeal litigation require the claims to be considered together).

In view of the foregoing, this matter is remanded for the following:

1.  After conducting any necessary notification and development action, the RO must consider the issues referred in the Introduction portion of this decision, particularly the issues of entitlement to service connection for right and left leg disabilities, claimed as damage to the inguinal ligaments resulting in difficulty walking.  If the benefits sought are denied, the appellant and his representative should be notified in accordance with applicable law and given the appropriate opportunity to appeal.  

2.  The appellant should be afforded a VA medical examination for the purpose of clarifying the nature and severity of his service-connected scars and scar tissue of the left and right groin.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to provide the following, with supporting rationale where necessary:

(a) a complete description of the appellant's right and left hernia scarring including its size and characteristics, including whether the scarring is superficial or deep (i.e. associated with underlying soft tissue damage); tender or painful; unstable (i.e. with frequent loss of skin covering the scar); poorly nourished; or repeatedly ulcerated.

(b) a complete description of all symptomatology associated with the appellant's service-connected right and left hernia scarring.  This must include a specific opinion as to whether the appellant's right or left hernia scars or scar tissue is productive of any limitation of function or motion, including "abdominal limitation of motion" or difficulty walking due to "disturbance of the inguinal ligaments."  

(c) If the examiner determines that the appellant's right or left hernia scars or scar tissue is productive of any limitation of function or motion, he or she must specifically identify the affected part and quantify that loss of function or motion, such as by providing specific ranges of motion in degrees.  

2.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims on appeal, documenting consideration of both the old and amended criteria for evaluating scars, the applicability of the bilateral factor set forth in 38 C.F.R. § 4.26, and any additional evidence in the appellant's Virtual VA file which is not in his paper claims folder.  If the benefits sought remain denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


